Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 1 and 13 have been amended to incorporate the limitations of previous claim 4, now canceled, which was indicated as containing allowable subject matter in the previous office action. Amended claims 1 and 13 require that R12, R13, R22, and R23 all be –OCH2CH2CH(R’)CH2OR groups. Haramoto, discussed in the previous office action, only allows for two R groups to have this structure, as disclosed in paragraphs 10 and 43 of the reference. One of ordinary skill in the art would not have had any motivation to modify Haramoto to have four –OCH2CH2CH(R’)CH2OR groups. The prior art does not disclose or render obvious lubricants comprising the compounds of the amended claims, and a STIC Structure search for the compounds of previous claim 4 was performed and did not identify any prior art references reading on the claim. The amendments filed 1/28/22 further overcome the rejection of claim 13 under 35 USC 112(b) and the objections to claims 1 and 13. The amended claims are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771